Citation Nr: 0615780	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-34 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating, in excess of 30 
percent, for chronic atrial fibrillation for the purposes of 
accrued benefits.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disability for the 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
March 1946.  He died in September 2003.  The appellant is his 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision and 
later determination by the Department of Veterans Affairs 
(VA) Columbia, South Carolina Regional Office (RO). 

In September 2005, the appellant appeared at the RO and 
offered testimony in support of her claims before the 
undersigned.  A transcript of the appellant's testimony has 
been associated with the claims file.  Thereafter, in 
September 2005, the case was remanded for further 
development.  The case has since been returned to the Board 
and is now ready for appellate review. 


FINDINGS OF FACT

1.  The veteran died on September [redacted] ,2003.  The causes of 
death were reported to be terminal arrythmia due to a 
probable myocardial infarction.  Other conditions 
contributing to, but not causing death were a cardiac 
disorder and diabetes mellitus.  
2.  At the time of his death, the veteran had claims pending 
for entitlement to an increased rating for chronic atrial 
fibrillation and for entitlement to a total rating based on 
individual unemployability (TDIU).

3.  At the time of his death, the veteran was in receipt of 
the maximum disability rating for chronic atrial 
fibrillation.  

4.  The veteran had non-service connected disorders to 
include diabetes mellitus, coronary artery disease and 
hypertension.

5.  At the time of his death, the veteran's service-connected 
disability, chronic atrial fibrillation, is not shown to 
have, by itself, prevented him from engaging in some form of 
substantially gainful employment


CONCLUSIONS OF LAW

1.  For purposes of accrued benefits, at the time of the 
veteran's death, he was in receipt of the maximum rating 
criteria, 30 percent, for atrial fibrillation. 38 U.S.C.A. §§ 
1155, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.321(b), 3.1000, 
4.1, 4.7, 4.10, and 4.104, Code 7010 (2005).

2.  For purposes of accrued benefits, at the time of his 
death, the criteria for entitlement to a total rating based 
on individually unemployable by reason of service-connected 
disability, was not met. 38 U.S.C.A. §§ 1155, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.100, 4.16, 4.19 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The appellant's claim for accrued 
benefits was received in May 2004.  A notice letter dated in 
October 2005 complied with the specific requirements of the 
VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, No. 05-
7157, (Fed. Cir. April 5, 2006).  The Court has held that 
there is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  (See Mayfield).  In this case, 
any notice received by the appellant after the initial rating 
action is harmless error.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.  This includes, 
where applicable, notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims for accrued benefits, but she was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
benefits sought on appeal.  Because of the Board's actions in 
this case, there is no prejudice to the appellant in 
rendering a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) 

The Board observes that VA has also satisfied its duty to 
assist the appellant.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  Specifically, 
VA has associated with the claims folder the veteran's 
service medical records, VA and private treatment records, as 
well as several VA examination reports.  The appellant has 
not identified any additional evidence pertinent to her 
claims, not already of record and there are no additional 
records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Accrued Benefits

Governing law and regulations provide that, upon the death of 
a veteran, periodic monetary benefits to which he was 
entitled, on the basis of evidence in the file at the date of 
death (accrued benefits) and due and unpaid for a period of 
not more than two years prior to death, may be paid to 
certain parties. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a). [A revision to the law regarding accrued benefits 
claims, enacted by Congress and signed by the President as 
the Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, on December 16, 2003, amends 38 U.S.C.A. § 5121(a) by 
repealing the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of award for 
accrued benefits; however, this revision relates only to 
cases where the veteran's death occurred on or after the date 
of enactment, December 16, 2003, and does not affect cases 
involving deaths prior to that date, as here.] Applications 
for accrued benefits must be filed within one year after the 
date of death. 38 U.S.C.A. § 5121(c).

Although the claim for accrued benefits under 38 U.S.C.A. § 
5121 is a matter separate from the veteran's claims, as it is 
based upon a separate statutory entitlement of the survivor 
for which an application must be filed in order to receive 
benefits, it is at the same time derivative of the veteran's 
claims, in that the claimant's entitlement is based upon the 
veteran's entitlement. See Zevalkink v. Brown, 6 Vet. App. 
483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); 
cert. denied, 117 S. Ct. 2478 (1997) (holding that "the 
substance of the survivor's claim is purely derivative from 
any benefit to which the veteran might have been 'entitled' 
at his death [and gives the survivor] the right to stand in 
the shoes of the veteran and pursue his claim after his 
death.")

Therefore, the Board's primary analysis must be one that 
considers the underlying claims-in this case, the claims for 
an increased rating for chronic atrial fibrillation and 
entitlement to a TDIU. However, the evidence to be considered 
must have been constructively in the veteran's file at the 
time of his death. 38 C.F.R. § 3.1000.

Increased rating for chronic atrial fibrillation

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

At the time of the veteran's death, the service-connected 
heart disability was rated 30 percent disabling under 
Diagnostic Code 7010 of VA's Schedule for Rating 
Disabilities.  
701
0
Supraventricular arrhythmias:
Ratin
g

Paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than four 
episodes per year documented by ECG or Holter 
monitor
30

Permanent atrial fibrillation (lone atrial 
fibrillation), or; one to four episodes per year 
of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by ECG or 
Holter monitor
10
38 C.F.R. § 4.104, Diagnostic Code 7010 (2005)

Here, the veteran was noted on a VA outpatient treatment 
record in November 2002 to be suffering from atrial 
fibrillation despite medication (Cordarone).  In February 
2002, a series of notations indicated that the veteran was in 
need of a biventricular pacemaker.  During a March 2003 VA 
medical examination to evaluate hypertension, the veteran 
related that the pacemaker had ben implanted two weeks 
earlier.  An electrocardiogram (EKG) showed ventricular 
pacing.

At the outset the Board notes that as for Diagnostic Code 
7010 (supraventricular arrhythmias), the highest rating level 
available is 30 percent.  Thus, a higher evaluation for the 
veteran's service-connected heart disease under this 
Diagnostic Code is not possible.  

The Board has considered other potential Diagnostic Codes but 
notes that while the veteran had co-existing heart disease to 
include atherosclerotic coronary vascular disease and a 
severe ischemic cardiomyopathy, chronic atrial fibrillation 
was the veteran's sole service connected cardiovascular 
condition.  Thus, a higher evaluation can not be assigned 
through the employment of other closely analogous diagnostic 
codes, which provide schedular evaluations higher than 30 
percent. More specifically, while other Diagnostic Codes 
permit a schedular evaluation of 60 percent (the next higher 
evaluation after 30 percent), they apply to diagnosed 
ventricular arrhythmias and atrioventricular blocks not 
diagnosed in this case.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence)..

Furthermore, the Board finds that there simply is no evidence 
that the veteran's service-connected atrial fibrillation is 
productive of such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards. 

Accordingly, the Board concludes that the 30 percent rating 
that was in effect at the time of the veteran's death for 
atrial fibrillation fully accounts for the level of 
impairment due to the disability and that an extraschedular 
rating was not warranted.

Individual Unemployability

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) 
(2004). Under that regulation, total disability ratings for 
compensation can be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities: Provided that, if there is only one 
such disability, the disability must be ratable at 60 percent 
or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

In the present case, the percentage requirements of the 
regulation have not been satisfied.  Prior to his death, the 
veteran's only service-connected disability, chronic atrial 
fibrillation, was rated 30 percent disabling. Consequently, 
there can be no schedular award of TDIU under 38 C.F.R. § 
4.16(a).

Failure to satisfy these percentage standards is not an 
absolute bar to an award of TDIU, however. Under 38 C.F.R. § 
4.16(b), if a veteran is shown to be unemployable by reason 
of service-connected disabilities, but fails to meet the 
percentage standards in § 4.16(a), the case must be submitted 
to the Director of the VA Compensation and Pension Service 
for extraschedular consideration.

The Board has considered whether the appellant's claim should 
be submitted for extraschedular consideration, and has 
concluded that submission is not warranted. It is not 
disputed that the veteran was unemployable prior to his 
death.  However, as noted previously, the veteran suffered 
from coronary artery disease, hypertension and diabetes 
mellitus, none of which were service-connected disabilities, 
but all of which severely impacted his ability to obtain and 
sustain employment.  Submission for extraschedular 
consideration is not indicated, as the veteran's service-
connected disability, chronic atrial fibrillation was not the 
sole basis for unemployability; as such, the claim must be 
denied.


In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the claimant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(b). In this case, the Board finds that the 
preponderance of the evidence is against the claims and that, 
therefore, the provisions of § 5107(b) are not applicable.


ORDER

An increased rating, in excess of 30 percent, for chronic 
atrial fibrillation for the purposes of accrued benefits is 
denied.

A total rating based on individual unemployability due to 
service connected disability for the purposes of accrued 
benefits is denied.




____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


